DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1, Claim 1 recites, “Method for the biometric identification of humans based on the quantum measurement for a map of several ganglion receptive fields of the parameter a of the optical losses suffered by a coherent laser flash on its optical path from the eye's surface towards the retina” The remaining claims discloses the makeup of the map. 
The claim is directed to a method for biometric identification. However there are no steps for biometric identification. There are no positive recited steps in this method. There are no 
The dependent claims do contain steps that if incorporated will alleviate the 35 U.S.C. 112(b) rejection. Appropriate corrections are required.

As per Claim 1, Claim 1 recites “on the subject's responses on perceiving or not the light flashes” It is unclear to the examiner if the claim is stating option 1: (on the subject's responses on perceiving) or (not the light flashes) or option 2: (on the subject's responses on perceiving or not) (the light flashes) <where a comma should be used to separate the entities for clarity>.
Appropriate corrections are required,

As per Claim 2, Claim 2 recites “by which the initial storage of the user's a-map values is based on a coherent laser light source…” There is insufficient antecedent basis for this limitation in the claim because there is no storage step disclosed prior. Appropriate corrections are required.


As per Claim 2, Claim 2 recites “(3) decreasing the laser flash intensity to about 100 photons per pulse, single-photon counter (6) for the precise measurement of the mean photon number per flash, optical arrangement (5) for guiding the laser beam towards the desired illumination field on the retina, and the conscious activity of the user, who is asked to respond positively/negatively on 15whether he perceives the light flashes illuminating his receptive fields”
From the claim construction, the examiner interprets that the numbers in parentheses represents steps to be performed in a certain order. From the numbering, (4) is missing and is confused about why (6) occurs before (5). Appropriate corrections are required.

  
As per Claim 3, Claim 3 recites “by which the identification procedure is performed by a serial illumination of different ganglion receptive fields…” There is insufficient antecedent basis 


As per Claim 4, Claim 4 recites “by which the identification procedure is performed by a serial illumination of different ganglion receptive fields…” There is insufficient antecedent basis for this limitation in the claim because there is no identification procedure disclosed prior. Appropriate corrections are required.


As per Claim 5, Claim 5 recites “by which the identification procedure is performed by a serial illumination of different ganglion receptive fields…” There is insufficient antecedent basis for this limitation in the claim because there is no identification procedure disclosed prior. Appropriate corrections are required.



Allowable Subject Matter
Claims 1-5 would be allowable if the 35 U.S.C. 112(b) rejections are alleviated.

Regarding independent Claim 1; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “map of several ganglion receptive fields of the parameter a of the optical losses suffered by a coherent laser flash on its optical path from the eye's surface towards the retina, which losses include the probability of no photodetection by the receptive 5field, and which measurement is based on a weak intensity laser source illuminating the ganglion receptive fields of the tested subject, and on the subject's responses on perceiving or not the light flashes” in combination with the other limitations of the independent claim.
The dependent claims are allowable due to its dependence to the independent claims. 




A closest prior art, Mapen US2017/0323167 discloses flashing emitted light to determine the reflectivity of the retina. The flashing emitted light may change duration and intensity as disclosed in Paragraph [0022]. Also this analysis may be using for iris authentication disclosed in Paragraph [0158]) However Mapen does not disclose, “map of several ganglion receptive fields of the parameter a of the optical losses suffered by a coherent laser flash on its optical path from the eye's surface towards the retina, which losses include the probability of no photodetection by the receptive 5field, and which measurement is based on a weak intensity laser source illuminating the ganglion receptive fields of the tested subject, and on the subject's responses on perceiving or not the light flashes” Therefore the claims are allowable for the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666